Citation Nr: 9913049	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  95-25 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for back and hip 
disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for deviated nasal 
septum.

4.  Entitlement to service connection for refractive changes, 
claimed as reduced vision.

5.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for sleep apnea as the result of VA 
medical or surgical treatment.

6.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated as 60 percent disabling.

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant had active service from February 1953 to 
January 1957, and from June 1959 to February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Board notes that although the issue of entitlement to 
service connection for a back and hip disorder was not 
certified, it too is properly before the Board for appellate 
review.  The RO denied this issue by rating decision dated 
February 1995 and the veteran submitted written disagreement 
in March 1995.  The RO issued a Statement of the Case (SOC) 
in June 1995, and the veteran subsequently submitted his 
substantive appeal, VA Form 9, dated July 1995.  Therefore, 
the issues on appeal have been recharacterized as shown 
above.

In October 1998, the veteran submitted additional evidence to 
the RO.  The additional evidence consists of statements from 
the veteran, lay statements from his son and two long-time 
friends dated in September 1998, as well as a copy of a 
private audiologic evaluation dated in September 1998.  The 
provisions of 38 C.F.R. § 20.1304(c), stipulate that, in such 
circumstances, "any pertinent evidence submitted by the 
appellant ... must be referred to the [RO] for review and 
preparation of a Supplemental Statement of the Case."  In 
this case, the Board finds that the additional evidence as to 
the issues of service connection for a back and hip disorder, 
deviated nasal septum, and decreased vision, are duplicative 
of evidence of record at the time the RO certified this 
matter for appeal.  Furthermore, it did not contain any 
pertinent evidence not previously considered by the RO with 
regard to these issues.  Accordingly, the Board finds that, 
the additional evidence is duplicative of other evidence of 
record and/or is not probative.  Thus, the Board perceives no 
necessity to have such evidence considered by the RO pursuant 
to 38 C.F.R. § 20.1304.  Therefore, appellate adjudication of 
all the evidence of record, including the additional 
submissions, may now proceed as to the issues of entitlement 
to service connection for a back and hip disorder, deviated 
nasal septum, and reduced vision.

However, with regard to the issues of service connection for 
sleep apnea and increased evaluation for hearing loss, the 
Board finds that the provisions of 38 C.F.R. § 20.1304 do 
require that the case be remanded so that the RO may consider 
this additional pertinent evidence.  In addition, with regard 
to the remaining two issues (entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for sleep apnea, 
and entitlement to a total rating based on individual 
unemployability due to serviceconnected disabilities), the 
Board has determined that further development is necessary 
before addressing the merits of the veteran's claims.  Thus, 
these four issues will be further addressed in the REMAND 
appended to the end of this decision.



FINDINGS OF FACT

1.  There has been no establishment of an etiologic nexus 
between any currently demonstrated back and hip disorder and 
the veteran's prior periods of service or a service-connected 
disability.

2.  Refractive error of the eye, is not a disability or 
injury within the meaning of 38 C.F.R. § 3.303.

3.  The veteran's service entrance examination dated in 1953, 
is silent as to any nose abnormality, with a mild deviated 
nasal septum first noted in September 1956 in the service 
medical records.

4.  The veteran has presented testimony and lay evidence that 
his deviated nasal septum was incurred in service.

5.  The only evidence that the veteran's deviated nasal 
septum existed prior to service is a notation in the service 
medical records dated in 1966 of a history of possible 
fracture of nose in childhood.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a back and hip 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998).

2.  The appellant lacks entitlement under the law to service 
connection for refractive error of the eye.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§  3.303(c) (1998).

3.  The evidence does not establish that the veteran's 
deviated nasal septum clearly and unmistakably existed prior 
to service and, therefore, the presumption of soundness at 
entry is not rebutted.  38 U.S.C.A. §§ 1111, 1137, 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for vision disorder and a back and hip 
disorder

Summary of Facts

In November 1993 the veteran submitted a claim for service 
connection for a back and hip condition.  He indicated that 
he had recently been diagnosed at a VAMC (VA Medical Center) 
to have a slipped disc.  The veteran contended that this 
condition was a result of his prior military service as he 
first began having back and hip problems while on active duty 
in approximately 1968 or 1969, and in the 1970's until his 
retirement in February 1978.  

In March 1996, the veteran submitted a claim for service 
connection for reduced vision.  He alleged that he had been 
advised while on active duty that his eye condition was the 
result of tropical disease he contracted while on active duty 
in either Thailand, Vietnam or the Philippines.  

Review of the veteran's service medical records (SMR's) with 
regard to the issue of a low back and hip disorder, revealed 
no evidence of a chronic low back and hip disorder or 
disability in service.  The veteran was treated in December 
1964 for pain in the right thigh after playing golf; however, 
hip range of motion was normal, and the impression was muscle 
strain.  Service medical examination reports, to include the 
medical evaluation board report dated December 1977, 
consistently noted no abnormalities of musculoskeletal, spine 
or lower extremities.  In addition, the veteran indicated on 
the report of medical history dated August 1977, he had never 
experienced recurrent back pain.

Review of the veteran's SMR's with regard to the vision 
disorder issue, revealed no evidence of a chronic eye or 
vision disorder while in service.  Ophthalmologist report 
dated November 1955, found mild refractive defect with 
uncorrected near vision of 20/30.  At age 24 [1956], the 
veteran complained on a vision examination of eyeache after 
movies and reading for an hour or more; however external 
examination of eye was normal as well as his unaided vision.  
In January 1959, sunglasses were prescribed because he 
suffered from photophobia due to glare while working on 
flightline.  The veteran was treated for conjunctival 
infection in December 1960; and again, in March 1962, 
medication and eye patch was prescribed for conjunctivitis of 
right eye.  While at Clark Air Base, Philippines, the veteran 
was treated for conjunctivitis of right eye in October 1968.  
In 1969, after return to the continental United States, he 
was treated repeatedly in 1969 for conjunctivitis in January, 
March and May 1969.  In December 1969, the veteran was 
treated for inflamed left eye with history of foreign object 
in eye at work 7 days earlier; the diagnosis was mild 
conjunctivitis.  In August 1970, there was a notation that he 
was seen for eye medicine.  

However, service treatment records are negative for eye 
problems thereafter until September 1976, when the veteran 
was treated for red, painful eye; the impression was a 
corneal abrasion.  Furthermore, service examination reports 
of record, including the medical evaluation board report 
dated December 1977, consistently showed normal vision with 
no noted eye abnormality.  There was no reference in the 
service medical records to any vision problems due to or 
caused by contraction of any tropical disease.  Additionally, 
on report of medical history dated August 1977, the veteran 
indicated he did not wear glasses and had never experienced 
eye trouble.

Post-service medical records show the veteran was seen in the 
outpatient clinic at an Air Force hospital in August 1983 for 
bilateral irritated eye and in September 1984 for complaint 
of pain and paresthesia along the L3 and L4 dermatone of the 
right leg.  Following EMG studies and follow-up in neurology 
department, the veteran was diagnosed in December 1984 to 
have mild right L5 radiculopathy.  

Private medical records from Dr. Bry H. Coburn dated from 
1987 to 1995, show treatment in 1991 for a corneal ulcer 
which fully resolved, and again in 1992 for corneal ulcer 
that fully healed.  Routine examinations in October 1993 and 
January 1995 revealed no abnormalities other than mild 
refractive changes; prescriptions for glasses were issued. 

In written statement submitted in December 1996, the veteran 
contended that he had scarring on both eyes as result of 
tropical disease contracted in Southeast Asia.

ANALYSIS

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury of 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
However, refractive error of the eye is not a disease or 
injury within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(d) (1998).

In the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

There are three elements of a "well grounded" claim for 
service connection.  First, there must be evidence of a 
current disability as provided by a medical diagnosis.  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates.  Third, there 
must be a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet. App. 19 (1993).

In this case the claim for service connection for a back and 
hip disorder is not well grounded.  While there is current 
diagnosis of right radiculopathy at vertebra L-5, competent 
medical evidence linking this claimed disability with service 
has not been presented.  See Caluza, supra.

With respect to the veteran's currently diagnosed refractive 
error, the Board finds that this claim is without legal 
merit.  The United States Court of Appeals for Veterans 
Claims (formerly known as the "United States Court of 
Veteran's Appeals") (Court) has held that the concept of 
"well grounded" is limited to the character of the evidence 
submitted by the claimant and, in those cases where the law 
and not the evidence is dispositive, the claim should be 
denied on the basis that there is an absence of legal merit 
or that the claimant lacks entitlement under the law.  
Sabonis v. Brown, 5 Vet. App. 426 (1994).  Accordingly, as 
refractive error of the eye is not a disease or injury within 
the meaning of section 3.303, the claim is denied as lacking 
legal merit.  

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by VARO in its 
June 1995 statement of the case (SOC).  Likewise, the Board's 
discussion above informs the appellant of the requirements 
for the completion of his application for the claim for 
service connection.

II.  Service connection for deviated nasal septum

Summary of Facts

The appellant contends, in essence, that he has a deviated 
nasal septum as a result of injury incurred in service in 
1966 when his nose was hit by a baseball.  

Review of the veteran's SMR's from the first period of active 
duty service revealed no evidence of a deviated nasal septum 
on the enlistment medical examination report dated February 
1953.  Service treatment records show frequent regular visits 
for treatment of otitis media with draining ears.  The 
veteran gave a history of ear problems beginning at the age 
of 6 or 7; the last episode was allegedly several years prior 
to enlistment.  In September 1956, an ENT clinic report noted 
deviation of nasal septum (DNS) to the right with partial 
occlusion of right nasal passage; however, no history or 
medical opinion as to etiology or cause was recorded.  At 
medical discharge examination dated November 1956, the DNS 
was noted with no reference to etiology or causation.  The 
veteran was noted to have a 16-year history of ear problems; 
he was further noted to have had a tonsillectomy at age 6, 
and adenoidectomy at age 15, with no complications or 
sequelae.

In September 1958 the veteran was afforded a service medical 
examination for enlistment purposes and initially found 
"medically disqualified for military service" due to his 
chronic ear problem with perforated, bilateral, ear drum.  
This September 1958 report found the veteran's nose to be 
normal with no reference to any DNS.  The veteran was 
afforded a special ear, nose and throat examination by Dan T. 
Beatty, M.D. in November 1958.  In his subsequent written 
report to the U.S. Air Force, Dr. Beatty indicated that other 
than positive findings with regard to the left and right 
tympanic membrane, the rest of the ear, nose and throat was 
essentially negative with exception of the veteran's hearing 
acuity.  Thereafter, in January 1959, the veteran was found 
to be medically qualified for service.  The veteran was 
afforded another service examination in March 1959.  The nose 
was normal; the only abnormalities found were related to the 
left and right ears.

The veteran's second period of service extended from June 
1959 until his retirement in February 1978 with permanent 
physical disability due to his increasing hearing loss.  
Medical treatment records reflect that the veteran was seen 
in early June 1966 after being struck by a baseball on the 
nose.  A history of possible fractured nose in childhood was 
noted.  Physical examination revealed a markedly deviated 
septum to right but the examiner opined that this was 
"old".  He was seen in the ENT clinic for follow-up one 
week later.  The ENT examiner noted the prior history, found 
slight swelling and tenderness of tip and deviated septum to 
the right but no current fracture of nasal septum or anterior 
nasal spine.  The ENT examiner opined that all of the nasal 
deformity and nasal obstruction was old; however, he did 
recommend surgery.  In July 1966, an ENT examiner again noted 
that the veteran would eventually need septoplasty and nasal 
reconstruction.  A January 1967 medical examination report 
noted mild septal deviation to the right, no complications, 
no sequelae.  A special consultation report dated July 1976, 
related that the veteran was referred primarily for 
evaluation of his ears.  Other than the problems with his 
ears, the physician also noted that there was a slight 
deviation of the nasal septum to the right.  

A service medical examination report dated July 1977 noted 
the examination was for purposes of medical board evaluation 
to determine fitness for duty.  The nose was reported to be 
normal.  Abnormalities included enucleated tonsils, abnormal 
pulmonary function test (PFT) results, and severe hearing 
loss.  Other significant history noted in the report 
included: (1) bilateral hearing loss since 1969, presently 
wearing hearing aids bilaterally; (2) alleged history of 
sinusitis; (3) surgical removal of choristoma and 
tympanoplasty, left ear, 1969; and (4) surgical cortical bone 
graft between stapes and malleus of left ear in 1971.  The 
veteran also failed to indicate on the report of medical 
history dated August 1977, any history or current problem 
with DNS.  

Likewise, the medical evaluation board report, dated December 
1977, related in considerable detail the veteran's history of 
ear problems and progressive hearing loss.  Physical 
examination was noted to be essentially within normal limits 
except for his detailed ear and hearing loss disabilities.  
The veteran was referred to the Physical Evaluation Board 
(PEB) for determination of fitness for service based on his 
disability due to bilateral conduction hearing loss.  The 
December 1977 report of the PEB found that the veteran was 
unfit for service and recommended retirement because of 
permanent physical disability.  In February 1978 the veteran 
was retired from service because of permanent physical 
disability.

Post-service VA medical records reflect that the veteran was 
seen in early August 1994 in the ENT clinic with complaint of 
persistent right nasal obstruction.  He related a history of 
nasal fracture in 1967; no history of nasal surgery.  
Physical evaluated revealed severe NSD to the right.  He was 
scheduled for septo/rhinoplasty later that same month.  VA 
hospital records reflect that the veteran successfully 
underwent septo-rhinoplasty without incident in August 1994 
for nasoseptal deviation and nasal deformity secondary to 
previous fracture.  ENT clinic follow-up notes dated later in 
August and September 1994 show splint removed and 
satisfactory healing.  Snoring was noted to be improved.  
These records contained no clinical evidence or medical 
opinion as to the etiology or cause of the veteran's DNS.

Apparently, the 1994 VA surgery was ultimately unsuccessful 
in correcting the septum deviation as subsequently dated 
medical records show continued marked nasal septum deviation 
to the right with obstruction.  In a written statement dated 
March 1995, the veteran indicated the VA surgery performed in 
1994 was to correct a broken bone in his nose incurred while 
he was on active duty.  

A VA nose and sinuses examination dated April 1996 found the 
nasal septum markedly deviated to the right anteriorly.  No 
clinical finding or opinion was noted as to etiology or cause 
of the abnormality.

By rating decision dated October 1996, the RO denied service 
connection for deviated nasal septum on the basis that (1) it 
was not noted on the veteran's final service examination 
report dated July 1977; and (2) if it did exist in service, 
it was an "acute and transitory" condition.

The veteran testified at a personal hearing held in October 
1997 that he was unaware of the deviated septum prior to his 
injury in 1966.  He did not remember ever telling a physician 
in service that he had broken his nose in childhood.  
Furthermore he did not remember ever having his nose broken 
as a kid although he did play a lot of baseball.  It was only 
after the incident in 1966 that he had a crooked nose and 
developed difficulty with snoring and sleep apnea.

The veteran's wife also testified at the personal hearing in 
October 1997, that the veteran did not have a snoring problem 
until after the 1966 injury.  The snoring worsened over the 
years and gradually graduated to a problem with stopping 
breathing.

In October 1998, lay statements from the veteran's son and 
two long-time friends were submitted.  These statements 
indicate that the veteran injured his nose in service in 
1966, and since that time his sleep has been affected by loud 
snoring and interrupted breathing.  

ANALYSIS

Initially, the Board concedes that the veteran has presented 
a claim which is "well-grounded" or plausible within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that the duty to assist mandated by 38 U.S.C.A. § 
5107(a) has been fulfilled as there is no indication of 
additional available evidence which would be relevant to the 
veteran's claim.

Service connection is awarded for a disability caused by a 
disease or injury incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

In the instant case, the first determination to be made is 
whether the veteran's deviated nasal septum (DNS) existed 
prior to service.  A veteran is presumed to be in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service.  38 U.S.C.A. § 1132 (West 1991).  This 
presumption of soundness can be rebutted if there exists 
clear and unmistakable evidence demonstrating that an injury 
or disease existed prior to entrance into service.  See 
38 C.F.R. § 3.304(a) (1998).  The term "'[c]lear and 
unmistakable evidence' describes the burden of proof, at a 
fact-finding level, necessary to overcome a presumption."  
Akins v. Derwinski 1 Vet. App. 228, 231 (1991).

In determining whether clear and unmistakable evidence exists 
to rebut the presumption of soundness, the VA must consider 
all of the relevant evidence of record, not just the 
persuasiveness of the evidence supporting preservice 
incurrence of the disease or injury.  See Vanderson v. West, 
No. 97-1582, slip op. at 7, (U.S. Vet. App. Mar 18, 1999).  
Having done so in this instance, the Board concludes that the 
evidence of record, considered as a whole, does not clearly 
and unmistakably show that the veteran's deviated nasal 
septum existed prior to his initial entry in service in 1953.  
Thus, the veteran is entitled to the benefit of the 
presumption of soundness.  Consequently, service connection 
must be awarded for deviated nasal septum.


ORDER

Service connection for back and hip disorder is denied.
Service connection for vision problems is denied.
Service connection for deviated nasal septum is granted.



REMAND

Increased Rating for Bilateral hearing loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service- 
connected defective hearing, the Schedule establishes eleven 
levels of impaired efficiency numerically designated from 
level I to level XI.  Level I represents essentially normal 
auditory acuity with hearing loss increasing with each level 
to the profound deafness represented by level XI.  38 C.F.R. 
§ 4.85 and Part 4, Codes 6100 to 6110 (1998).

Impairment of auditory acuity is meant as organic hearing 
loss for speech.  38 C.F.R. § 4.87 (1998).  Furthermore, the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

Evidence of the veteran's current hearing loss disability 
consists of the results of VA audiological examinations 
conducted in January 1996, April 1996, and July 1998, and 
private audiological examinations conducted in April 1996, 
September 1996, and September 1998.  

In the January 1996 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:

HERTZ:	500 	1000 	2000 	3000 	4000 
RIGHT:	 85	 80	 85	 100	 105+ 
LEFT:		 *	 *	 *	 *	 *
*No response

The average right ear pure tone threshold for the 1000 to 
4000 hertz frequencies was 90 decibels for the right ear, and 
105+ decibels was assigned for the left ear (the highest 
threshold tested).  Speech recognition was 56 percent for the 
right ear, and recorded as "CNT" ("could not test") for 
the left ear.  

In the April 1996 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:  

HERTZ:	500	1000	2000	3000	4000 
RIGHT:	 75 	 75 	 80 	 85 	 85
LEFT:		 *NR 	 NR 	 NR 	 NR 	 NR
*NR- no response

The average right ear pure tone threshold for the 1000 to 
4000 hertz frequencies was 81 decibels for the right ear, and 
105+ decibels for the left ear.  This report also shows that 
speech recognition was 64 percent for the right ear, and 0% 
percent for the left ear.

In the April 1996 private audiological examination conducted 
at the University of Alabama, pure tone thresholds, in 
decibels, were as follows:  

HERTZ:	500	1000	2000	3000	4000 
RIGHT:	 90 	 85 	 80 	 --- 	 105
LEFT:		 *NR 	 NR 	 NR 	 NR 	 NR
*NR- no response

The average right ear pure tone threshold for the 1000 to 
4000 hertz frequencies (excluding the 300 hertz frequency 
which was not tested) was 90 decibels for the right ear, and 
105+ decibels for the left ear.  This report also shows that 
speech recognition was 36 percent for the right ear, and 0% 
percent for the left ear.

In the July 1998 VA audiological examination, the VA 
audiologist did not record the results of testing.  Rather he 
stated that "[t]hresholds were obtained for the right ear, 
however, they are not felt to represent true organic acuity.  
These results were similar to those previously obtained in 
this office on many test dates.  All previous tests in this 
office were felt to represent fair to poor retest 
reliability. ...Further audiometric testing is not recommended 
at this time."

The veteran has submitted a copy of a September 1998 private 
audiological examination conducted at the Birmingham Otology 
Center, pure tone thresholds, in decibels, were as follows:  

HERTZ:	500	1000	2000	3000	4000 
RIGHT:	 75 	 80 	 90 	 --- 	 105
LEFT:		 *NR 	 NR 	 NR 	 NR 	 NR
*NR- no response

The average right ear pure tone threshold for the 1000 to 
4000 hertz frequencies (excluding the 300 hertz frequency 
which was not tested) was 92 decibels for the right ear, and 
105+ decibels for the left ear.  However, speech recognition 
apparently could not be tested ("CNT").

Based on the recent private audiological evaluation submitted 
since the last supplemental statement of the case, as well as 
the nonresponsive VA medical examination report of July 1998, 
the Board has determined that this issue must be remanded for 
a VA audiological evaluation to determine the veteran's 
current auditory acuity in accordance with the criteria set 
forth above.  

Service connection for sleep apnea and § 1151 claim for sleep 
apnea

The veteran has submitted testimony and lay statements as to 
the existence of sleep apnea during service.  Furthermore, he 
has contended that the currently diagnosed sleep apnea is 
secondary to his deviated nasal septum. In addition, it is 
contended that the current sleep apnea was either caused by 
or aggravated by VA surgery performed in August 1994.  In 
light of the evidence currently of record, the Board's 
decision as to the claim for service connection for the 
deviated nasal septum, and the veteran's contentions, the 
Board concludes that an additional examination is necessary 
in order to determine the nature and etiology of the 
appellant's current sleep apnea.  

In addition, the RO should also adjudicate service connection 
of sleep apnea secondary to the newly serviceconnected 
deviated nasal septum in light of the Court's decision in 
Allen v Brown, 7 Vet. App. 439 (1995) to prevent prejudice to 
the appellant.  Bernard v. Brown, 4 Vet.App. 384 (1993).

Entitlement to total rating based on individual 
unemployability

During the personal hearing conducted in October 1997, the 
veteran testified that he had been recently awarded 
disability benefits by the Social Security Administration 
(SSA) solely due to his bilateral hearing loss.  In this 
regard, the Board notes that the requirement to assist the 
veteran in obtaining available records includes obtaining 
records relating to the SSA's etermination that a veteran is 
disabled.  The Court has stated that, although the SSA's 
decision regarding the appellant's unemployability is not 
controlling for VA determinations, it is pertinent.  Collier 
v. Derwinski, 1 Vet. App. 413 (1991).  Under 38 U.S.C.A. § 
5106 (West 1991), the SSA, as well as any other Federal 
department or agency, shall provide such information to the 
Secretary as the Secretary may request for purposes of 
determining eligibility for or the amount of said benefits or 
verify other information with respect thereto.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The Court has also held 
that SSA's administrative law judge's decision is evidence 
which cannot be ignored and to the extent its conclusions are 
not accepted, reasons and bases should be given therefor.  
Collier, supra.  Therefore, the Board has a duty to obtain 
the SSA records as they are pertinent in accurately rating 
the veteran's disabilities in light of his entire medical 
history, regardless of the extent of medical evidence 
currently in the veteran's claims file.

Thus, in light of the above, this case is REMANDED to the RO 
for the following actions:

1.  The RO should obtain and associate 
with the claims folder all of the 
veteran's VA medical records, including 
inpatient and outpatient clinic records, 
from February 1978 to the present, that 
are not currently of record.

2.  The veteran should be requested to 
provide names, addresses, and approximate 
dates of treatment for all health care 
providers who have treated him for his 
sleep apnea, hearing loss, and deviated 
nasal septum since his discharge from 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file copies of treatment 
records identified by the veteran.  If no 
records can be obtained, the veteran and 
his representative should be informed of 
the negative results.  38 C.F.R. § 3.159 
(1998).

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits to 
include a copy of all decisions as well 
as the medical records relied upon in 
reaching a determination concerning that 
claim.

4.  The veteran should be scheduled for a 
VA audiologic examination to determine 
the severity of the veteran's current 
bilateral hearing loss.  The examiner 
must legibly set forth all required 
findings on the VA examination report.

5.  The veteran should also be scheduled 
for a VA examination by appropriate 
medical specialists, to include ENT and 
neurology specialists, to determine the 
nature and severity of his alleged sleep 
apnea.  Subjective complaints and 
objective findings should be legibly 
recorded in detail.  All indicated tests 
and studies, including X-rays, should 
also be conducted.  The claims folder and 
this remand must be made available for 
review by the medical examiner(s) prior 
to the examination to facilitate study of 
this case.  The examiners should also 
express an opinion as to:

a)  whether the veteran's current sleep 
apnea was proximately due to or caused by 
medical treatment afforded the veteran by 
the VA in August 1994.  The examiner(s) 
should fully explain such relationship, 
if any.  It should be emphasized to the 
examining specialist that "fault" or 
medical "negligence" is not at issue.

b)  whether current sleep apnea is 
etiologically or causally related to, or 
was aggravated by, his service connected 
deviated nasal septum.  If it is 
determined that the appellant's current 
sleep apnea was aggravated by his 
service-connected disability, an opinion 
as to the degree of disability over and 
above the degree of disability existing 
prior to such aggravation is requested.  
If it is determined that there is no 
relationship between such aforementioned 
disabilities, an opinion as to the degree 
of severity and functional impairment 
associated with each one, individually, 
is requested.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.  If additional specialty 
VA examinations are deemed necessary, the 
examiner is requested to schedule such 
examinations.  The examiner is further 
requested to adequately summarize all of 
the relevant history, including relevant 
treatment, previous diagnoses and x-ray 
findings, as well as all current 
objective clinical findings and 
subjective complaints, and describe in 
detail the reasons for all medical 
conclusions.  The complete examination 
report, including any x-ray films, should 
be associated with the claims folder.  

6.  In providing notification to the 
veteran of the scheduling of the 
examination, the RO should also provide 
the veteran with notice of 38 C.F.R. § 
3.655, which requires the dismissal of a 
claim for an increased rating where the 
veteran fails to report for a scheduled 
examination deemed to be necessary by VA.  
A copy of all correspondence associated 
with the scheduling and notification of 
the examination should be associated with 
the VA claims folder.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

8.  The RO should readjudicate the 
veteran's claims.  The appellant and his 
representative should be provided with 
the reasons and basis for the VARO's 
decision in a supplemental statement of 
the case, with appropriate period of time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 


